DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 10 (see Remarks pages 8-11 filed on 03/07/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Watanabe (US 2019/0251407) discloses controller sets an order condition requiring that one of a latest index value and a current timing reach corresponding one of a reference index value and a reference timing. The order condition is set so that a first cartridge is delivered to a predetermined destination at a first timing. The first cartridge is expected to be out of a printing agent while a first tank is expected to still accommodate the printing agent at the first timing. The controller transmits, in response to determining that a second cartridge is expected to be out of a printing agent while a second tank is expected to still accommodate the printing agent at the first timing, an order command instructing to order the first cartridge and the second cartridge to a relevant device after the order condition is satisfied, (Para 0042-0308). However, Watanabe does not disclose in the affirmative, “a control unit configured to control the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case where the information processing apparatus is turned on or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Further, the next closest prior art Chang (US 2020/0152201) discloses system includes: an image forming apparatus; a voice processing device that collects voice of an utterance, and generates voice data of the collected voice; and a server, wherein the server includes: a hardware processor that controls the server; and a communication circuit that communicates with the image forming apparatus and the voice processing device, the hardware processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming apparatus, and in a case where the image forming apparatus has received the voice data from the voice processing device while executing a job, when the image forming apparatus is in a predetermined state of executing the job, or when the command generated from the voice data is a predetermined command, the hardware processor controls the communication circuit to transmit the generated command to the image forming apparatus, (Para 0028-0145). However, Chang does not disclose in the affirmative, “a control unit configured to control the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case where the information processing apparatus is turned on or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Finally, the next closest prior art Yamazaki (US 2019/0104173) discloses distributed process management system includes an edge server configured to start and execute a process corresponding to contents of data when the data sent from a device is received; and a center server configured to manage a state of the process, wherein the edge server is configured to notify the center server of a start time and an amount of processing of the process each time the process is started, and the center server is configured to estimate an end time of the process based on the start time and the amount of processing and update the end time of the process, each time the start time and the amount of processing are notified, (Para 0026-0084). However, Yamazaki does not disclose in the affirmative, “a control unit configured to control the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case where the information processing apparatus is turned on or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Therefore, the prior arts Watanabe, Chang and Yamazaki alone or in combination do not render obvious in include the claimed feature in the affirmative, “a control unit configured to control the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case where the information processing apparatus is turned on or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”

Regarding independent claim 9, the closest prior art, Watanabe (US 2019/0251407) discloses controller sets an order condition requiring that one of a latest index value and a current timing reach corresponding one of a reference index value and a reference timing. The order condition is set so that a first cartridge is delivered to a predetermined destination at a first timing. The first cartridge is expected to be out of a printing agent while a first tank is expected to still accommodate the printing agent at the first timing. The controller transmits, in response to determining that a second cartridge is expected to be out of a printing agent while a second tank is expected to still accommodate the printing agent at the first timing, an order command instructing to order the first cartridge and the second cartridge to a relevant device after the order condition is satisfied, (Para 0042-0308). However, Watanabe does not disclose in the affirmative, “performing preparation for starting predetermined processing, wherein in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel.”
Further, the next closest prior art Chang (US 2020/0152201) discloses system includes: an image forming apparatus; a voice processing device that collects voice of an utterance, and generates voice data of the collected voice; and a server, wherein the server includes: a hardware processor that controls the server; and a communication circuit that communicates with the image forming apparatus and the voice processing device, the hardware processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming apparatus, and in a case where the image forming apparatus has received the voice data from the voice processing device while executing a job, when the image forming apparatus is in a predetermined state of executing the job, or when the command generated from the voice data is a predetermined command, the hardware processor controls the communication circuit to transmit the generated command to the image forming apparatus, (Para 0028-0145). However, Chang does not disclose in the affirmative, “performing preparation for starting predetermined processing, wherein in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel.”
Finally, the next closest prior art Yamazaki (US 2019/0104173) discloses distributed process management system includes an edge server configured to start and execute a process corresponding to contents of data when the data sent from a device is received; and a center server configured to manage a state of the process, wherein the edge server is configured to notify the center server of a start time and an amount of processing of the process each time the process is started, and the center server is configured to estimate an end time of the process based on the start time and the amount of processing and update the end time of the process, each time the start time and the amount of processing are notified, (Para 0026-0084). However, Yamazaki does not disclose in the affirmative, “performing preparation for starting predetermined processing, wherein in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel.”
Therefore, the prior arts Watanabe, Chang and Yamazaki alone or in combination do not render obvious in include the claimed feature in the affirmative, “performing preparation for starting predetermined processing, wherein in the case where the state information stored in the storage unit indicates the second state at a reactivation timing at which the information processing apparatus is reactivated or recovers from a power-saving mode, the communication with the server in the updating and the preparation are performed in parallel.”

Regarding independent claim 10, the closest prior art, Watanabe (US 2019/0251407) discloses controller sets an order condition requiring that one of a latest index value and a current timing reach corresponding one of a reference index value and a reference timing. The order condition is set so that a first cartridge is delivered to a predetermined destination at a first timing. The first cartridge is expected to be out of a printing agent while a first tank is expected to still accommodate the printing agent at the first timing. The controller transmits, in response to determining that a second cartridge is expected to be out of a printing agent while a second tank is expected to still accommodate the printing agent at the first timing, an order command instructing to order the first cartridge and the second cartridge to a relevant device after the order condition is satisfied, (Para 0042-0308). However, Watanabe does not disclose in the affirmative, “a control unit configured to controls the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case the information processing apparatus is reactivated or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Further, the next closest prior art Chang (US 2020/0152201) discloses system includes: an image forming apparatus; a voice processing device that collects voice of an utterance, and generates voice data of the collected voice; and a server, wherein the server includes: a hardware processor that controls the server; and a communication circuit that communicates with the image forming apparatus and the voice processing device, the hardware processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming apparatus, and in a case where the image forming apparatus has received the voice data from the voice processing device while executing a job, when the image forming apparatus is in a predetermined state of executing the job, or when the command generated from the voice data is a predetermined command, the hardware processor controls the communication circuit to transmit the generated command to the image forming apparatus, (Para 0028-0145). However, Chang does not disclose in the affirmative, “a control unit configured to controls the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case the information processing apparatus is reactivated or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Finally, the next closest prior art Yamazaki (US 2019/0104173) discloses distributed process management system includes an edge server configured to start and execute a process corresponding to contents of data when the data sent from a device is received; and a center server configured to manage a state of the process, wherein the edge server is configured to notify the center server of a start time and an amount of processing of the process each time the process is started, and the center server is configured to estimate an end time of the process based on the start time and the amount of processing and update the end time of the process, each time the start time and the amount of processing are notified, (Para 0026-0084). However, Yamazaki does not disclose in the affirmative, “a control unit configured to controls the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case the information processing apparatus is reactivated or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”
Therefore, the prior arts Watanabe, Chang and Yamazaki alone or in combination do not render obvious in include the claimed feature in the affirmative, “a control unit configured to controls the updating unit, the preparation unit, and execution of the predetermined processing, wherein in the case the information processing apparatus is reactivated or recovers from a power-saving mode and the state information stored in the storage unit indicates the second state, the control unit causes the updating unit to update the state information and the preparation unit to perform the preparation in parallel.”

Dependent claims 2-8 are allowed because of their dependency to claims 1, 9 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677